Citation Nr: 0631810	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-37 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1979 to 
November 1984.

In an August 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, inter alia, denied a claim for service connection 
for schizophrenia and schizoaffective disorder.  The veteran 
was notified of that decision in August 1998, but he did not 
appeal.  Thus, that decision became final.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
September 2003 RO rating decision that determined that new 
and material evidence had not been submitted to reopen the 
claim. 

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has 
been submitted it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In February 2006, the appellant testified at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board hearing); a copy of the transcript is associated with 
the record.

Entitlement to service connection for schizophrenia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  By rating decision of August 1998, the RO denied service 
connection for schizophrenia and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the August 1998 decision and 
it became final.

3.  Evidence received at the RO since the August 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.202, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for schizophrenia and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2006).  VA must tell a claimant the types of 
medical and lay evidence that the claimant could submit that 
is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claim.  VA provided notice 
letters in July 2003 and in November 2004.  These letters 
informed the veteran of what evidence is needed to 
substantiate the claim, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 
2006); see also 38 C.F.R. § 3.159(c) (2006).  VA sent its 
first notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004). 

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Since the Board is reopening 
the claim and remanding the issue of service connection 
requirements, this will be accomplished during the remand.  
Thus, no unfair prejudice will result from the Board's 
handling of the matter at this time.  

New and Material Evidence 

As noted above, in August 1998, the RO denied the veteran's 
clam seeking entitlement to service connection 
schizophrenia.  The veteran and his representative were 
notified of that decision in a letter from the RO, and did 
not appeal.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105(b), (c).  Pursuant to 38 U.S.C.A. 
§§ 5108, when a claim has been disallowed by the RO, "the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered" 
unless new and material evidence has been presented.  
38 C.F.R. §§ 3.156(a) (2005).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received in March 
2003. 

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 
1998 RO rating decision consists of VA treatment reports, 
military personnel records, and claims and statements of the 
veteran.  VA outpatient treatment reports reflect a November 
1989 hospitalization for schizophrenia.  This is the 
earliest dated relevant medical report that was considered 
in the March 1998 rating decision.  

In March 1998, the RO denied service connection.  The 
veteran did not appeal and the decision became final.  

The Board must review the evidence submitted since the final 
March 1998 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it is so significant it 
should be considered to fairly evaluate the claim.  

The evidence submitted since the March 1998 decision 
includes the veteran's recent testimony concerning the date 
of onset of symptoms, his service medical records received 
in March 1999, and a March 1987 state hospital report for 
schizophrenia, which is dated more than two and a half years 
earlier than medical records previously submitted.  These 
items are neither cumulative or redundant of earlier 
considered evidence and are so significant they should be 
considered to fairly evaluate the claim.  

Especially noteworthy is the veteran's recent testimony to 
the effect that symptoms of schizophrenia arose during 
active service.  For the purpose of reopening a claim, all 
new evidence must be considered credible.  Justas, supra.  
Moreover, the veteran is deemed competent to report the date 
of onset of symptoms clearly observable.  Competent lay 
evidence is defined as that evidence which does not require 
specialized education, training, or experience.  38 C.F.R. 
§ 3.159(a)(2).  The veteran may competently report the date 
of onset of symptoms.  He may not, however, competently 
offer a diagnosis, as only those who have specialized 
training and knowledge are competent to render such an 
opinion.  38 C.F.R. § 3.159(a) (1); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, in light of the 
new and material evidence, the veteran's service-connection 
claim for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for schizophrenia 
has been received and the claim is reopened.  To this 
extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for schizophrenia, the claim is 
REMANDED for de novo review.

As previously pointed out, the Court issued a decision in 
the appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal.  
Further, it is unclear whether the RO has requested "that 
the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim."  38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  The question that must be addressed by a 
VA mental health professional is whether the veteran's 
schizophrenia arose during active service or within a year 
of separation.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or 
tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  After the development requested 
above has been completed to the extent 
possible, the AMC should make 
arrangements for an examination by a 
psychiatrist.  The claims file should be 
made available to the psychiatrist for 
review.  All special studies or tests 
including psychological testing and 
evaluations, deemed necessary by the 
examiner are to be accomplished.  The 
psychiatric examination report should 
include a detailed account of all 
pathology found to be present and a 
Global Assessment of Functioning score 
attributable to any psychiatric disorder 
found.  The psychiatric examiner should 
review a copy of 38 C.F.R. § 4.125(a) 
and provide explicit responses to the 
following questions:

(a) Does the veteran have a psychiatric 
disorder?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the 
nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer 
an opinion as to whether it is at 
least as likely as not that such 
disorder began during, or was 
aggravated (worsened), as the 
result of some incident of active 
service.  

If the answer above is "no", then 
is it at least as likely as not 
that schizophrenia or other nervous 
disorder began within a year of 
separation from active service?  
The examiner should clearly outline 
the rationale for any opinion 
expressed and discuss the 
etiological opinions.  If any 
question cannot be answered, the 
psychiatrist should state the 
reason.

3.  After the development requested 
above has been completed to the extent 
possible, the AMC should readjudicate 
the claim for service connection for 
schizophrenia.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of his claim.  38 
C.F.R. § 3.655 (2006).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


